* Reporter's Note: For former reports of litigation involving same Property, see Halliday v. York LakeCo. et al., 125 Ohio St. 608, 183 N.E. 791; State,ex rel. Fulton, Supt. of Banks, v. Halliday etal., 132 Ohio St. 179, 5 N.E.2d 407; State, exrel. Fulton, Supt. of Banks, v. Halliday, Admr.133 Ohio St. 630, 15 N.E.2d 540, and Cleveland TrustCo. v. York Lake Co. et al., ante., 68.
On March 30, 1938, the relator filed in this court a petition to prohibit the Court of Appeals of the Eighth Appellate District and a receiver appointed in a foreclosure proceeding, from acting further in three cases which were pending in that court on appeal from the Court of Common Pleas of Cuyahoga county.
An answer filed in the prohibition proceeding in this court pleads among other allegations, that the relator has an adequate remedy by appeal from the judgments of the Court of Appeals in those cases, and a supplemental answer pleads that the relator prosecuted appeals to this court which sustained motions to dismiss the appeals as of right and overruled motions to certify the records on May 18, 1938.
The respondents moved to dismiss the petition for a writ of prohibition.
The relator had an adequate remedy by appeal and he availed himself of that remedy in all three cases. *Page 192 
The motion to dismiss is sustained, and the petition for a writ of prohibition is dismissed.
Petition dismissed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, MYERS and GORMAN, JJ., concur.
WILLIAMS, J., not participating.